      Case: 1:18-cv-08063 Document #: 1 Filed: 12/07/18 Page 1 of 8 PageID #:1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

Nicholas Vichio,                              )
                                              )
                     Plaintiff,               )
                                              )
       vs.                                    )         No. 18-cv-8063
                                              )
US Foods, Inc.,                               )
                                              )
                     Defendant.               )

                                        COMPLAINT

   Plaintiff Nicholas Vichio, by his counsel in this regard, Luke DeGrand and Tracey L.

Wolfe of the law firm of DeGrand & Wolfe, P.C., hereby states for his complaint against

defendant US Foods, Inc. (“US Foods”) as follows:

                            The Parties, Jurisdiction and Venue

   1. Vichio is, and at all times relevant hereto has been, a citizen of the State of Illinois

and a resident of DuPage County, Illinois. Vichio was previously employed by US

Foods as a night warehouse supervisor.

   2. US Foods is a corporation organized under the laws of the State of Delaware,

with its principal place of business located in Cook County, Illinois. US Foods does

business in Illinois and is subject to this Court’s personal jurisdiction.

   3. US Foods employs in excess of 500 employees.

   4. Jurisdiction is proper in this Court in accordance with the provisions of the Age

Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 626(c), and 28 U.S.C. § 1331.
      Case: 1:18-cv-08063 Document #: 1 Filed: 12/07/18 Page 2 of 8 PageID #:2




   5. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) inasmuch as

defendant resides, and a substantial part of the events and omissions giving rise to the

claims stated herein occurred, within this judicial district.

   6. All conditions precedent to this Court’s jurisdiction have occurred or been

complied with pursuant to 29 U.S.C. § 626: a charge of employment discrimination was

filed with the Equal Employment Opportunity Commission (“EEOC”) on February 13,

2018, within 300 days of the unlawful employment practice complained of herein; a

Notification of Right to Sue was issued by the EEOC and received by Vichio on

November 28, 2018; and this complaint is being filed within 90 days of the receipt of

said Notice.

                       Factual Allegations Common to All Counts

   7. Vichio worked for US Foods from March 2013 until his employment was

terminated on October 26, 2017. Vichio was 54 years old, and within the category of

individuals protected from discrimination by the ADEA, when US Foods fired him.

   8. During his employment prior to 2017, Vichio received favorable reviews of his

performance as warehouse supervisor. For example:

   2013: responds quickly to meet customer needs and resolve problems; accepts

   responsibility for outcomes (positive or negative) of his work; puts new knowledge,

   understanding and skill to practical use on the job; recognizes issues, problems and

   opportunities and makes the most appropriate decisions; skilled at the most

   effective and efficient ways to perform tasks;




                                              2
     Case: 1:18-cv-08063 Document #: 1 Filed: 12/07/18 Page 3 of 8 PageID #:3




   2014: significantly increased warehouse knowledge, positively affecting the success

   of the department; responded effectively to leadership changes; coaching and

   counseling associates led to quality orders delivered to customers; supervisory skills

   that contributed to the success of the Night Team; was able to persuade associates to

   go above and beyond what was required; can be relied upon to make intelligent

   decisions; has been instrumental to Night Team in planning the staffing of associates

   to reduce labor costs;

   2015: in the face of employee retention issues, played a role in motivating new

   associates to work through difficulties and ultimately retained people that would

   have failed; promotes communication that encourages safe work methods;

   supervisory skills improved overall shift performance and morale; responds quickly

   to meet customer needs and resolve problems; considers how actions or plans will

   affect customers;

   2016: drives reduced costs through effective staffing and consistent work flow;

   engages employees throughout shift; is direct and straightforward with information,

   positive and negative.

   9. In or about early 2017, Chuck Zadlo became the Vice President of Operations for

US Foods, in which capacity he had oversight responsibility for the Night Warehouse

Team, including Vichio’s direct supervisor, Night Warehouse Manager Mark Delhaye.

   10. Zadlo was approximately 35 years old when he became Vice President of

Operations.



                                           3
      Case: 1:18-cv-08063 Document #: 1 Filed: 12/07/18 Page 4 of 8 PageID #:4




   11. Following Zadlo’s assumption of the duties of Vice President of Operations, US

Foods began to treat and evaluate Vichio and his job performance differently.

   12. In the spring of 2017, US Foods posted on its publicly-available website that the

Company was seeking to fill Vichio’s position, notwithstanding his consistent record of

performance that met or exceeded the Company’s expectations.

   13. In the summer of 2017, US Foods placed Vichio on a performance improvement

plan and purported to document deficiencies in his performance in a memorandum

authored by Delhaye dated July 27, 2017. A copy of this memorandum accompanies this

complaint as Exhibit 1.

   14. The following day, July 28, 2017, Delhaye issued the identical memorandum to

another age-protected employee, Robert Cline (age 61). A copy of the Cline

memorandum accompanies this complaint as Exhibit 2.

   15. The memoranda (Exhibits 1 and 2) purporting to document the performance

deficiencies of these two age-protected employees were word-for-word identical: they

described identical (although vague) performance deficiencies (failure to “drive

accountability,” “deliver results” and “exhibit leadership or positive attitude”); they

attribute to each employee the identical quote (falsely, in Vichio’s case); and they even

contain identical typographical errors.

   16. Following receipt of the memorandum, Vichio complained to the US Foods

human resources department regarding the issuance of identical memoranda

purporting to address performance deficiencies of two individual employees. The



                                           4
      Case: 1:18-cv-08063 Document #: 1 Filed: 12/07/18 Page 5 of 8 PageID #:5




human resources representative to whom Vichio raised the issue admonished him for

sharing information with a colleague.

   17. Following the issuance of the identical performance deficiency memoranda, US

Foods redoubled its efforts to document alleged deficiencies in Vichio’s performance.

   18. US Foods fired Vichio on October 26, 2017.

   19. On information and belief, Vichio was replaced by an individual who was either

outside the category of individuals protected from discrimination by the ADEA or

significantly (i.e., ten years or more) younger than Vichio.

                                         COUNT I
                                  AGE DISCRIMINATION

   20. Vichio realleges and incorporates as though fully set forth herein the foregoing

allegations of this complaint.

   21. US Foods is, and at all times relevant hereto was, engaged in an industry

affecting commerce, and has employed twenty or more employees for each working

day in each of twenty or more calendar weeks in the current or preceding calendar year.

As such, US Foods qualifies as an “employer,” as defined by the ADEA.

   22. Vichio is within the category of persons protected from discrimination by the

ADEA.

   23. At all times prior to the termination of his employment, Vichio performed the

duties and responsibilities of his employment in a manner that met or exceeded the

legitimate expectations of US Foods for the position.




                                             5
      Case: 1:18-cv-08063 Document #: 1 Filed: 12/07/18 Page 6 of 8 PageID #:6




   24. Vichio was subjected to an adverse employment action: namely, his employment

was terminated.

   25. US Foods has treated other employees who were outside the category of

individuals protected from discrimination under the ADEA and/or were significantly

(i.e., ten years or more) younger than Vichio more favorably than the treatment

accorded Vichio.

   26. In terminating Vichio’s employment, US Foods intentionally discriminated

against him on the basis of his age.

   27. As a direct and proximate result of the foregoing acts of discrimination, Vichio

has suffered damages, including the loss of benefits, privileges, compensation, terms

and conditions of employment, as well as severe emotional harm, distress, anxiety, pain

and suffering.

   WHEREFORE, plaintiff Nicholas Vichio prays for the entry of judgment in his favor

and against defendant US Foods, Inc. and awarding the following relief:

       (a) Damages for pecuniary losses, including lost wages, earnings, benefits,
           back pay, and front pay (if appropriate), together with appropriate
           prejudgment interest, in an amount justified by the evidence adduced
           at trial;

       (b) Damages for non-pecuniary losses, including emotional pain and
           suffering, and mental anguish, in an amount to be justified by the
           evidence adduced at trial;

       (c) Reasonable attorneys’ fees and costs of suit incurred herein;

       (d) Mandatory injunctive relief requiring supervised training, and
           prohibiting US Foods from committing further acts of discrimination
           and/or further violations of employees’ federally protected rights;


                                            6
      Case: 1:18-cv-08063 Document #: 1 Filed: 12/07/18 Page 7 of 8 PageID #:7




          (e) The retention of jurisdiction by this Court to monitor US Foods’
              compliance with orders entered herein, and the required submission of
              periodic reports to the Court to supervise and ensure said compliance;
              and

          (f) Such other and further relief as the Court deems equitable and proper.

                                         COUNT II
                                WILLFUL VIOLATION OF ADEA

   28. Vichio realleges and incorporates as though fully set forth herein the foregoing

allegations of this complaint.

   29. US Foods committed the acts of discrimination complained of herein with the

knowledge that, or in reckless disregard for whether, its conduct was prohibited by the

ADEA, and accordingly an award of liquidated damages is justified under 29 U.S.C. §

626(b).

   WHEREFORE, plaintiff Nicholas Vichio prays for the entry of judgment in his favor

and against defendant US Foods, Inc. and awarding the following relief in addition to

the relief requested by Count I:

   (a) Liquidated damages in an amount justified by the evidence adduced at
       trial;

   (b) Reasonable attorneys’ fees and costs of suit incurred herein; and

   (c) Such other and further relief as the Court deems equitable and proper.

   Plaintiff demands trial by jury.




                                              7
      Case: 1:18-cv-08063 Document #: 1 Filed: 12/07/18 Page 8 of 8 PageID #:8




                                                        Respectfully submitted,

                                                           Nicholas Vichio



                                                  By:     /s/ Luke DeGrand
                                                         One of His Attorneys
Luke DeGrand
Tracey L. Wolfe
DeGrand & Wolfe, P.C.
20 South Clark Street, Suite 2620
Chicago, Illinois 60603
(312) 236-9200 (Telephone)
(312) 236-9201 (Facsimile)




                                         8
